Park, C. J.
It appears in this case that the court below overruled the remonstrance filed by the defendants to the acceptance of the report of the committee, accepted the report, and rendered judgment in favor of the plaintiff. After this had been done, the defendants filed their motion to recommit the case to the committee. The court, being in doubt whether it had power so to do, reserved the question for the advice of this court, but omitted to set aside the judgment which had been rendered in the case, and the acceptance of the report of the committee, and afterwards, while the record was in this condition, adjourned the term of the court sine die.
We think it is clear that the Superior Court now has no power to recommit the report. The court has control over its own orders, decrees and judgments made or rendered during a term, and while the term continues may revoke or annul them as occasion may require. But the court has no such control over judgments rendered at a previous term. How then can the report in this case be recommitted ? - If the court had set aside the judgment and the acceptance of the report, and continued the case to another term, so that the report now stood before the court unaccepted, then the question would be, whether the court has power to recommit the report for the cause claimed, which is substantially that the facts found by the committee in regard to the contract which was made between the parties, are against the weight of evidence presented before the committee.
It seems that the court reviewed the evidence, before the committee and heard other evidence upon the subject, and became satisfied that the report was against the evidence in the case, and ought for that reason to be recommitted. The *452fact that the committee stated before the court that in his opinion he had mistaken the weight of the evidence, was of no importance except as evidence upon the subject. The court might have been of a different opinion from that of the committee, in which case it would have found that the report ought not to be recommitted. It is obvious that a motion of this kind necessarily involves a review by the court of all the evidence before the committee, for in no other way can it determine whether or not the report ought, for such cause, to be recommitted. And it is equally obvious that if this case can for this cause be sent back to the committee who has once heard it, it could be referred to another committee for another finding of facts, or the court could set aside the report on the ground that it was against the evidence in the case, and proceed to try the cause de novo. It will hardly be claimed that this could be done, in view of the repeated decisions of this court. Bradley v. Bassett, 13 Conn., 563; Colegrove v. Rockwell, 24 Conn., 584; Ashmead v. Colby, 26 Conn., 312; Knapp v. White, 23 Conn., 541.
But does this motion rest, in reality, upon anything else than the naked claim that the finding is against the weight of the evidence before the committee ? All questions of law involved in the trial were determined on the remonstrance. There is no claim of any clerical error in the report, or any error in computation, or that the result in the finding does not accord with the principles adopted by the committee. All that can be said is, that the committee in coming to a conclusion that the plaintiff was engaged for a period of twelve months, as he claimed, instead of six months, as the defendants claimed, gave more weight to certain evidence on the question in favor of the plaintiff, than he afterwards, upon a review of the evidence, thought it entitled to. He saw the case upon the trial in a different light from what he afterwards saw it, upon a pure, naked question of fact. Which opinion was nearer to being correct? It does not necessarily follow that the last one was. Oftentimes the same evidence will strike different minds differently, and the same mind differently at different times. It is not surprising,, *453therefore, in a closely-balanced case, as doubtless this was in regard to the length of time for which the plaintiff had been engaged by the defendants, that the committee should change his opinion in regard to it. Lord Eldon said in Ex parte Wylie, “ I must, when I decided that case, have seen it in a point of view in which, after the most laborious consideration, I cannot see it now.” That case, and perhaps the present one, only furnish additional evidence that human judgment is never infallible.
We advise the Superior Court that it has no power to recommit the report of the committee.
In this opinion the other judges concurred; except Carpenter, J., who did not sit.